Per Curiam.
The trial court entered judgment on a jury verdict in favor of plaintiff, Betty Ann King, against defendant, Eva Lee Cunningham, for personal injuries resulting from an automobile accident. Mrs. Cunningham appeals, contending that Mrs. King’s contributory negligence barred a recovery.
Automobiles operated by Mrs. Cunningham and by Mrs. King collided at an intersection in the Town of Abingdon. The evidence and physical facts show that Mrs. Cunningham’s automobile, which was approaching the intersection from Mrs. King’s right, was in plain view and dangerously near when Mrs. King’s automobile entered the intersection after stopping in obedience to a stop sign. Yet Mrs. King admitted that she did not see Airs. Cunningham’s automobile until the two cars collided. Mrs. King was therefore guilty of contributory negligence, barring her right to recover. See Sayre v. Shields, 209 Va. 409, 164 S.E.2d 665 (1968).

Reversed and final judgment.